          Case 1:18-cv-02279-RC Document 15 Filed 01/04/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

       Plaintiff,

               v.                                             CASE NO. 1:18-cv-02279-RC

UNITED TECHNOLOGIES CORPORATION                               JUDGE: Rudolph Contreras

and

ROCKWELL COLLINS, INC.,

       Defendants.


                    MOTION AND MEMORANDUM OF THE
          UNITED STATES IN SUPPORT OF ENTRY OF FINAL JUDGMENT

       Pursuant to Section 2(b) of the Antitrust Procedures and Penalties Act, 15 U.S.C. §16(b)-

(h) (“APPA” or “Tunney Act”), Plaintiff United States of America (“United States”) moves for

entry of the proposed Final Judgment, originally filed in this civil antitrust proceeding on

October 1, 2018, a copy of which is attached hereto as Exhibit A. The proposed Final Judgment

may be entered at this time without further hearing if the Court determines that entry is in the

public interest. See 15 U.S.C. § 16(e). The Competitive Impact Statement (“CIS”) filed on

October 10, 2018, explains why entry of the proposed Final Judgment is in the public interest.

The United States also is filing simultaneously with this motion a Certificate of Compliance,

attached hereto as Exhibit B, setting forth the steps taken by the parties to comply with all

applicable provisions of the APPA and certifying that the APPA’s waiting period has expired.

I.     BACKGROUND

       On October 1, 2018, the United States filed a civil antitrust Complaint alleging that the

proposed acquisition likely would substantially lessen competition in the worldwide markets for
          Case 1:18-cv-02279-RC Document 15 Filed 01/04/19 Page 2 of 6



the development, manufacture, and sale of pneumatic ice protection systems for fixed-wing

aircraft (“aircraft”) and trimmable horizontal stabilizer actuators (“THSAs”) for large aircraft in

violation of Section 7 of the Clayton Act, 15 U.S.C. §18.

       Concurrent with the filing of the Complaint, the United States filed a Hold Separate

Stipulation and Order (“Hold Separate”) and proposed Final Judgment, which are designed to

eliminate the anticompetitive effects that would have resulted from UTC’s acquisition of

Rockwell Collins. The Hold Separate Order, which was signed by the Court on October 1, 2018,

provides that the proposed Final Judgment may be entered by the Court after the completion of

the procedures required by the APPA. Entry of the proposed Final Judgment would terminate

this action, except that the Court would retain jurisdiction to construe, modify, or enforce the

provisions of the Final Judgment and to punish violations thereof.

II.    COMPLIANCE WITH THE APPA

       The United States has now complied with all of the requirements of the APPA. On

October 10, 2018, the United States filed a CIS; the proposed Final Judgment and CIS were

published in the Federal Register on October 17, 2018 (see 83 Fed. Reg. 52542); and a summary

of the terms of the proposed Final Judgment and CIS, together with directions for the submission

of written comments relating to the proposed Final Judgment, were published in The Washington

Post for seven days beginning on October 15, 2018, and ending on October 21, 2018. The

APPA requires a sixty-day period for the submission of written comments on a proposed Final

Judgment. See 15 U.S.C. § 16(b). The sixty-day public comment period terminated on

December 20, 2018. The United States received no comments.

       Simultaneously with this Motion and Memorandum, the United States is filing a

Certificate of Compliance that states that all the requirements of the APPA have been satisfied.

                                                 2
            Case 1:18-cv-02279-RC Document 15 Filed 01/04/19 Page 3 of 6



It is now appropriate for the Court to make the public interest determination required by 15

U.S.C. § 16(e) and to enter the proposed Final Judgment.

III.   STANDARD OF JUDICIAL REVIEW

       The Clayton Act, as amended by the APPA, requires that proposed consent judgments in

antitrust cases brought by the United States be subject to a sixty-day comment period, after

which the Court shall determine whether entry of the proposed Final Judgment “is in the public

interest.” 15 U.S.C. § 16(e)(1). In making that determination in accordance with the statute, the

Court is required to consider:

       A.      the competitive impact of such judgment, including termination of alleged
               violations, provisions for enforcement and modification, duration of relief sought,
               anticipated effects of alternative remedies actually considered, whether its terms
               are ambiguous, and any other competitive considerations bearing upon the
               adequacy of such judgment that the court deems necessary to a determination of
               whether the consent judgment is in the public interest; and

       B.      the impact of entry of such judgment upon competition in the relevant market or
               markets, upon the public generally and individuals alleging specific injury from
               the violations set forth in the complaint including consideration of the public
               benefit, if any, to be derived from a determination of the issues at trial.

15 U.S.C. § 16(e)(1)(A), (B).

       The Court can make the public interest determination based on the CIS alone. Section

16(e)(2) of the APPA states that, “[n]othing in this section shall be construed to require the court

to conduct an evidentiary hearing or to require the court to permit anyone to intervene.” In the

CIS, the United States explained the meaning and proper application of the public interest

standard under the APPA and now incorporates those portions of the CIS by reference. The

public has had the opportunity to comment on the proposed Final Judgment as required by law.

As explained in the CIS, entry of the proposed Final Judgment is in the public interest.


                                                 3
          Case 1:18-cv-02279-RC Document 15 Filed 01/04/19 Page 4 of 6



IV.    ENTRY OF THE PROPOSED FINAL JUDGMENT IS IN THE PUBLIC
       INTEREST

       As described above, the United States alleged in its Complaint that the proposed

acquisition likely would substantially lessen competition in the worldwide markets for the

development, manufacture, and sale of pneumatic ice protection systems for aircraft and THSAs

for large aircraft. As explained in the CIS, the proposed Final Judgment is designed to eliminate

the anticompetitive effects that would have resulted from UTC’s acquisition of Rockwell Collins

by requiring the divestiture of the ice protection assets of Rockwell Collins to an acquirer

acceptable to the United States and the divestiture of the THSA assets of Rockwell Collins to

Safran S.A. or an alternative acquirer acceptable to the United States. There has been no

showing that the proposed settlement constitutes an abuse of the United States’ discretion or that

the settlement is not within the zone of settlements consistent with the public interest.

V.     CONCLUSION

       For the reasons set forth in this Motion and Memorandum and the CIS, the Court should

find that entry of the proposed Final Judgment is in the public interest and should enter the Final




                                                  4
          Case 1:18-cv-02279-RC Document 15 Filed 01/04/19 Page 5 of 6



Judgment without further hearings. Accordingly, the United States respectfully requests that the

Final Judgment, attached hereto as Exhibit A, be entered as soon as possible.

Dated: January 4, 2019                       Respectfully submitted,

                                             FOR PLAINTIFF
                                             UNITED STATES OF AMERICA

                                                      /s/
                                             Soyoung Choe
                                             Attorney
                                             United States Department of Justice
                                             Antitrust Division
                                             Defense, Industrials, and Aerospace Section
                                             450 Fifth Street, N.W., Suite 8700
                                             Washington, D.C. 20530
                                             (202) 598-2436
                                             soyoung.choe@usdoj.gov




                                                5
      Case 1:18-cv-02279-RC Document 15 Filed 01/04/19 Page 6 of 6



                           CERTIFICATE OF SERVICE

I hereby certify that on this 4th day of January, 2019, the Motion and Memorandum of the
United States in Support of Entry of Final Judgment was filed using the Court’s CM/ECF
system, which shall send notice to all counsel of record.



Dated: January 4, 2019                      ______/s/______
                                            Soyoung Choe
                                            U.S. Department of Justice
                                            Antitrust Division
                                            Defense, Industrials, and Aerospace Section
                                            450 Fifth Street N.W., Suite 8700
                                            Washington, D.C. 20530
                                            Tel: (202) 598-2436
                                            soyoung.choe@usdoj.gov
